COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 The City of El Paso, Texas,                  §               No. 08-18-00199-CV

                      Appellant,              §                 Appeal from the

 v.                                           §                327th District Court

 Mesa Executive Park, L. P.,                  §             of El Paso County, Texas

                      Appellee.               §               (TC# 2017DCV1101)

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s first motion for extension of time within which to

file the reply brief until February 25, 2019. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

        It is further ORDERED that the Hon. Alejandro Acosta, Jr., the Appellant’s Attorney,

prepare the Appellant’s reply brief and forward the same to this Court on or before February 25,

2019.

        IT IS SO ORDERED this 12th day of February, 2019.


                                            PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.